             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

EDWARD JOE WALTON,                          )
                                            )
                    Plaintiff,              )
                                            )
vs.                                         )           NO. CIV-19-0348-HE
                                            )
KARRIE JEAN McBRIDE, et al.,                )
                                            )
                    Defendants.             )

                                        ORDER

      Plaintiff Edward Joe Walton, a state prisoner appearing pro se, filed this § 1983

action alleging his rights were violated during state during state court proceedings.

Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to Magistrate Judge

Suzanne Mitchell for initial proceedings.       After conducting an initial review of the

complaint pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2)(B), Judge Mitchell has issued a

Report and Recommendation recommending that this action be dismissed.

      Plaintiff has failed to object to the Report thereby waiving his right to appellate

review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010). Accordingly, the court ADOPTS the Report and Recommendation

[Doc. #24]. Plaintiff’s claims are DISMISSED without prejudice.

      IT IS SO ORDERED.

      Dated this 16th day of October, 2019.
